UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO
------------------------------------------------------------------
                                                                 :
United States of America                                         :
                                                                 :   Case No. 5:18-cr-00021
                      Plaintiff,                                 :
                                                                 :
vs.                                                              :   ORDER
                                                                 :
Da Nico D. Geter,                                                :
                                                                 :
                      Defendant.                                 :
------------------------------------------------------------------

JAMES S. GWIN, UNITED STATES DISTRICT JUDGE:

          On March 23, 2018, Defendant Da Nico D. Geter pleaded guilty to possession of a

controlled substance with the intent to distribute and possession of a firearm in furtherance

of a drug trafficking crime, in violation of 21 U.S.C. § 841(a)(1) and 18 U.S.C. §

924(c)(1)(A) respectively. 1 On June 7, 2018, this Court sentenced Geter to 300 months

incarceration and ten years of supervised release. 2

          On July 6, 2018, Geter, through his prior counsel, filed an untimely notice of

appeal. 3 Counsel represented that the filing was untimely due to his being out of the

country and miscommunications within his office. 4

          Due to a filing error, this Court did not transger the notice of the appeal to the Sixth

Circuit until August 22, 2019. 5

          Geter now seeks an extension of time under Federal Rule of Appellate Procedure




          1
            Doc. 27.
          2
            Doc. 38.
          3
            Doc. 59.
          4
            Response to Court’s Order Dated October 2, 2019; Motion to Remand at 2-3, U.S. v. Geter, No. 19-3806 (6th
Cir. Dec. 4, 2019), ECF No. 23.
          5
            Doc. 74 at 1.
Case No. 1:19-cv-00767
Gwin, J.

4(b)(4), which authorizes a district court to extend the deadline for filing a notice of appeal,

for up to 30 days, if the court finds “excusable neglect or good cause.” Such an extension

would make his original notice of appeal timely. 6

       “A district court has jurisdiction to excuse delay only where a notice of appeal has

actually been filed within the 30-day period following the expiration of the regular appeal

time.” 7 Geter’s notice of appeal was filed fifteen days after the deadline, so it was within

the 30-day period. 8

       Given the series of errors committed in the filing of Defendant Geter’s appeal, the

Court finds that good cause exists to grant Defendant’s request for an extension of the

deadline to file an appeal. As Defendant’s notice of appeal was within the 30-day

extension period, the appeal should be considered timely filed.

   For the foregoing reasons, the Court grants an extension of time to file the notice of

appeal and deems Defendant’s notice of appeal to be timely.

       IT IS SO ORDERED.


Dated: February 12, 2020                                   s/        James S. Gwin
                                                                JAMES S. GWIN
                                                                UNITED STATES DISTRICT JUDGE




       6
         The Government does not oppose the extension. Doc. 75.
       7
         U.S. v. Hoye, 548 F.2d 1271, 1273 (6th Cir. 1977).
       8
         Doc. 74 at 2.
                                                     -2-
